Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146480                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                                          David F. Viviano,
                                                                                                                     Justices

  v                                                                SC: 146480
                                                                   COA: 311253
                                                                   Macomb CC: 2009-002637-FC
  DWAYNE E. WILSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 15, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The Prosecuting
  Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are
  invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issue presented in this case may move the Court for permission to
  file briefs amicus curiae.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2013                        _________________________________________
           t0521                                                              Clerk